Exhibit 10.2
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
     This Third Amendment (“Amendment”) to the Employment Agreement dated
August 3, 2004, between Tesoro Corporation (“Company”) and Gregory A. Wright
(“Executive”), as amended February 2, 2006 and June 8, 2007 (“Agreement”), is
entered into this 4th day of August, 2009, by and between the Company and
Executive, sometimes collectively referred to herein as the “Parties.”
WITNESSETH:
     WHEREAS, the Company and Executive have previously entered into an
employment agreement which has been amended on two occasions; and
     WHEREAS, the Company and Executive desire to amend the Agreement again to
reflect certain changes they have agreed to.
     NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth herein, including but not limited to Executive’s employment
and the payments and benefits described herein, the sufficiency of which is
hereby acknowledged, the Company and Executive hereby agree as follows:
     1. Section 2 of the Agreement is hereby amended by deleting the current
language and replacing it with the following language:
     “2. TERM OF EMPLOYMENT. This Agreement shall begin on the Effective Date,
and shall expire and Executive’s employment with the Company shall end on
November 1, 2010. The period during which Executive is employed hereunder shall
be referred to as the ‘Employment Period.’ Either the Company or the Executive
shall have the right to terminate the Employment Period at any time during the
term hereof, in accordance with Section 5, below.”
     2. Section 3 of the Agreement is hereby amended by adding the following
language at the end of Section 3(a):
     “At the direction of the Board, Executive shall assist the Company in
identifying a potential successor chief financial officer, recruiting such
successor, and transitioning such successor into the chief financial officer
position.”
     3. Section 5 of the Agreement is hereby amended by moving Section 5(f) to
Section 5(g), and creating a new Section 5(f), as reflected below:
     “(f) RETIREMENT BY EXECUTIVE. Executive may elect to retire and terminate
his employment during the Employment Period, in the event the Board elects a
successor chief financial officer to replace Executive. In no event shall
Retirement by Executive, as provided in this Section 5(f), constitute
Termination by the Company Without Cause or Termination By Executive for Good
Reason, for purposes of Section 6(e) of this Agreement.”

      THIRD AMENDMENT TO EMPLOYMENT AGREEMENT   Page 1 of 3

 



--------------------------------------------------------------------------------



 



     4. Section 6 of the Agreement is hereby amended by moving Section 6(f) to
Section 6(g), Section 6(g) to Section 6(h), and creating a new Section 6(f), as
reflected below:
     “(f) TERMINATION BY EXECUTIVE FOR RETIREMENT. In lieu of any other benefits
under this agreement, in the event that Executive retires and terminates his
employment pursuant to Section 5(f) above, the Company shall pay Executive the
amounts as described below in subsections (i), (ii) and (vi) except for the
special completion bonus, and if at such time Executive has fulfilled the
conditions set forth in Section 3(a) above to the satisfaction of the Board, the
Company shall, in addition pay Executive the amounts as described below in
subsections (iii), (iv), (v) and the special completion bonus in (vi):
     (i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination, and any earned
but unpaid bonuses for any prior period; provided, however, that such earned but
unpaid bonuses shall be paid in a cash lump sum on the first business day
following the end of the six (6) month period commencing on the date of
Executive’s termination of employment by retirement;
     (ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies, and arrangements referred to in Section 4(f) hereof shall be
determined and paid in accordance with the terms of such plans, policies, and
arrangements;
     (iii) The amount of Executive’s Base Salary from the date of his retirement
through November 1, 2010, paid in a cash lump sum on the first business day
following the end of the six (6) month period commencing on the date of
Executive’s termination of employment by retirement;
     (iv) A prorated bonus through Executive’s retirement date may be awarded at
the Board’s discretion based, in part, on Executive’s performance in
facilitating a smooth transition of the successor chief financial officer, and
the Company’s business results. Such prorated bonus, if any, shall be paid in a
cash lump sum on the first business day following the end of the six (6) month
period commencing on the date of Executive’s termination of employment by
retirement;
     (v) All of Executive’s unvested equity awards, including stock options,
restricted stock, SARs, and/or phantom stock will vest upon Executive’s
termination of employment by retirement and all such stock options, SARs and/or
phantom stock along with those already vested prior to the date of such
retirement shall have the full remaining original term of each grant to be
exercised;

      THIRD AMENDMENT TO EMPLOYMENT AGREEMENT   Page 2 of 3

 



--------------------------------------------------------------------------------



 



     (vi) Executive’s lump sum benefit under the Tesoro Corporation Amended and
Restated Executive Security Plan shall be determined as of the date of
Executive’s retirement as provided under the terms of such plan; provided,
however, that if such benefit, calculated as of the date of Executive’s
retirement, is less than the amount of Executive’s lump sum benefit thereunder,
determined as of May 31, 2009, Executive shall receive a special completion
bonus for the difference, payable in a cash lump sum on the first business day
following the end of the six (6) month period commencing on the date of
Executive’s termination of employment by retirement.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Third
Amendment as of the day and year first above written.

            TESORO CORPORATION
      By:   /s/ CHARLES S. PARRISH         CHARLES S. PARRISH        Executive
Vice President, General Counsel and Secretary       Date: August 4, 2009    

            EXECUTIVE:
      /s/ GREGORY A. WRIGHT       GREGORY A. WRIGHT, Executive        Date: 
August 4, 2009    

      THIRD AMENDMENT TO EMPLOYMENT AGREEMENT   Page 3 of 3

 